UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26542 CRAFT BREW ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington 91-1141254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, Oregon97227 (Address of principal executive offices) (503) 331-7270 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Check one: Large Accelerated Filer o Accelerated Filer x Non-accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares of the registrant’s common stock outstanding as of October 30, 2012 was 18,874,256. CRAFT BREW ALLIANCE, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) – September 30, 2012 and December 31, 2011 2 Consolidated Statements of Income (unaudited) - Three and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (unaudited) – Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (unaudited) - Nine Months Ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1A. Risk Factors 22 Item 6. Exhibits 22 Signatures 23 1 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements CRAFT BREW ALLIANCE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share amounts) September 30, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible and other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued salaries, wages and payroll taxes Refundable deposits Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations, net of current portion Fair value of derivative financial instruments Deferred income tax liability, net Other liabilities Total liabilities Commitments and contingencies Common shareholders' equity: Common stock, $0.005 par value. Authorized 50,000,000 shares;issued and outstanding 18,874,256 and 18,844,817 94 94 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total common shareholders' equity Total liabilities and common shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Less excise taxes Net sales Cost of sales Gross profit Selling, general and administrative expenses Operating income Income from equity method investment - - - Gain on sale of Fulton Street Brewery, LLC - - - Interest expense ) Interest income and other, net 10 22 4 42 Income before income taxes Income tax provision Net income $ Basic and diluted net income per share $ Shares used in basic per share calculations Shares used in diluted per share calculations The accompanying notes are an integral part of these financial statements. 3 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net income $ Unrealized gains on derivative hedge transactions, net of tax 57 39 Comprehensive income $ The accompanying notes are an integral part of these financial statements. 4 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the Nine Months Ended September 30, Cashflows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Income from equity method investments, net of distributions received - ) Gain on sale of Fulton Street Brewery, LLC - ) Deferred income taxes Stock-based compensation Excess tax benefit from employee stock plans ) - Other ) (3 ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) ) Other current assets ) Other assets - ) Accounts payable and other accrued expenses ) Accrued salaries, wages and payroll taxes ) ) Refundable deposits Net cash provided by operating activities Cash flows from investing activities: Expenditures for property, equipment and leasehold improvements ) ) Proceeds from sale of property, equipment and leasehold improvements 37 Proceeds from the sale of Fulton Street Brewery, LLC Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments on debt and capital lease obligations ) ) Net repayments under revolving line of credit - ) Proceeds from issuances of common stock 13 23 Excess tax benefit from employee stock plans - Net cash used in financing activities ) ) Increase in cash Cash: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net The accompanying notes are an integral part of these financial statements. 5 Index CRAFT BREW ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation General The accompanying consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011 (“2011 Annual Report”). These consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements are unaudited but, in the opinion of management, reflect all material adjustments necessary to present fairly our consolidated financial position, results of operations and cash flows for the periods presented. All such adjustments were of a normal, recurring nature. The results of operations for such interim periods are not necessarily indicative of the results of operations for the full year. Reclassifications Certain immaterial amounts in the prior periods’ Consolidated Financial Statements have been reclassified to conform to the current period’s presentation. Note 2. Recent Accounting Pronouncements In July2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2012-02, “Intangibles – Goodwill and Other: Testing Indefinite-Lived Intangible Assets for Impairment,” which permits an entity to make a qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset, other than goodwill, is impaired. Entities are required to test indefinite-lived intangible assets for impairment at least annually and more frequently if indicators of impairment exist. If an entity concludes, based on an evaluation of all relevant qualitative factors, that it is not more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying amount, it is not required to perform the quantitative impairment test for that asset. Because the qualitative assessment is optional, an entity is permitted to bypass it for any indefinite-lived intangible asset in any period and apply the quantitative test. ASU 2012-02 also permits the entity to resume performing the qualitative assessment in any subsequent period. ASU 2012-02 is effective for impairment tests performed for fiscal years beginning after September 15, 2012 and early adoption is permitted. We do not expect the adoption of ASU 2012-02 to have any effect on our financial position, results of operations or cash flows. Note 3. Inventories Inventories, except for pub food, beverages and supplies, are stated at the lower of standard cost or market. Pub food, beverages and supplies are stated at the lower of cost or market. We regularly review our inventories for the presence of obsolete product attributed to age, seasonality and quality. If our review indicates a reduction in utility below the product’s carrying value, we reduce the product to a new cost basis. We record the cost of inventory for which we estimate we have more than a twelve-month supply as a component of Intangible and other assets on our Consolidated Balance Sheets. 6 Index Inventories consisted of the following (in thousands): September 30, December 31, Raw materials $ $ Work in process Finished goods Packaging materials Promotional merchandise Pub food, beverages and supplies $ $ Work in process is beer held in fermentation tanks prior to the filtration and packaging process. Note 4. Related Party Transactions Note Payable In connection with our merger with Kona Brewing Company in 2010 (the “KBC Merger”), we assumed an obligation for a promissory note payable (“Related Party Note”) to a counterparty that was a significant KBC shareholder and remains a shareholder of Craft Brew Alliance, Inc. The Related Party Note is secured by the equipment comprising a photovoltaic cell generation system (“photovoltaic system”) installed at our brewery located in Kailua-Kona, Hawaii. Accrued interest on the Related Party Note is due and payable monthly at a fixed interest rate of 4.75%, with monthly loan payments of $16,129. Any unpaid principal balance and unpaid accrued interest under the Related Party Note will be due and payable on November 15, 2014. The balance on the Related Party Note was $390,000 and $519,000 as of September 30, 2012 and December 31, 2011, respectively. Transactions with Anheuser-Busch, LLC (“A-B”) Transactions with A-B consisted of the following (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Gross sales to A-B $ Margin fee paid to A-B, classified as a reduction of Sales Sales to Fulton Street Brewery, LLC (“FSB”), through a contract brewing arrangement, classified in Sales(1 Handling, inventory management, royalty and other fees paid to A-B, classified in Cost of sales Amounts received from A-B for lost keg fees and forfeited deposits, included as a reduction of Property, equipment and leasehold improvements, net 90 We owned 42% of FSB prior to it becoming a wholly owned subsidiary of A-B in May 2011 and, accordingly, transactions with FSB are considered to be related party transactions in all periods. Executed on October 3, 2012, but effective September 1, 2012, in the best interest of both parties, we mutually agreed with FSB to end our contract brewing arrangement. Under the termination agreement, we will phase out production of FSB branded beers utilizing remaining inventory on-hand. In consideration, FSB will pay us $70,000 per month through September 2013, reduced by an agreed upon margin for any beer delivered to FSB based on the remaining inventory levels. We recorded $57,000 in Sales in September 2012 under the terms of the termination agreement. 7 Index Amounts due to or from A-B were as follows (in thousands): September 30, December 31, 2011 Amounts due from A-B related to beer sales pursuant to the A-B distributor agreement $ $ Amounts due from FSB related to beer sales pursuant to a contract brewing arrangement Refundable deposits due to A-B ) ) Amounts due to A-B for services rendered ) ) Net amount due from A-B $ $ Operating Leases We lease our headquarters office space, restaurant and storage facilities located in Portland, Oregon, as well as the land and certain equipment from two limited liability companies, both of whose members include our current Board Chair and a nonexecutive officer. Lease payments to these lessors were as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, $
